          Case 3:20-cv-01111-GAG Document 15 Filed 03/06/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

 HUMANISTAS SECULARES DE
 PUERTO RICO, INC., et al.
                                                       CIVIL NO. 20-1111 (GAG)
 Plaintiffs,

                       v.

 Eligio Hernandez Perez, in his official
 capacity as Secretary of Education
 and Luz Ramos, in her official and
 individual capacities.

 Defendants.

   SPECIAL NOTICE OF APPEARANCE AND REQUEST FOR CONTINUANCE OF
                            MEDIATION

TO THE HONORABLE COURT:

        COMES NOW, the Commonwealth of Puerto Rico, without submitting to the

Court’s jurisdiction and without waiving any right, objection or defense arising from the

Title   III    of Puerto     Rico   Oversight,   Management   and   Economic     Stability

Act (“PROMESA”), 48 U.S.C. §§2101 et seq., the Commonwealth’s Petition under said

Title or under this case, and respectfully ALLEGE and PRAY as follows:

        1.      On March 4, 2020, the Commonwealth of Puerto Rico, through its

Department of Justice, were served a copy of the Complaint in the instant case and of

Orders at dockets No. 9 and No. 10.

        2.      This Honorable Court ordered a Mediation Hearing to be held on March 9,

2020 at 9:00am at the Hato Rey Courthouse. The Court further ordered that the parties

and counsel come prepared to - in good faith - resolve the dispute. See Docket No. 10.
           Case 3:20-cv-01111-GAG Document 15 Filed 03/06/20 Page 2 of 3

Special Appearance
Case No. 20-1111 (GAG)
        3.       It is important to note that codefendant, Eligio Hernandez Perez, in the

instant case have been served recently and exclusively through the Department of

Justice of Puerto Rico. Plaintiff has not given notice of the Complaint or of the Mediation

Hearing to the Department of Education.1

        4.       Notwithstanding the above, the Commonwealth understands that a

mediation conference to auscultate the possibility of reaching a resolution would be

beneficial to all Parties.

        5.       In order to do so the undersigned must examine the allegations in the

complaint and arrange a meeting with officials from the Department of Education that

have knowledge on the matters alleged in the Complaint. Moreover, the undersigned

must coordinate with officers from the Department of Education that have authority to

agree and approve any possible amicable resolution, if necessary.

        6.       Accordingly, the Commonwealth requests that this Honorable Court allow

for the continuance of the mediation hearing in order to allow time for the undersigned

to meet with officials from the Department of Education.

        WHEREFORE, the Commonwealth of Puerto Rico respectfully request that this

Honorable Court grant the instant motion and set the mediation hearing for a later date.

        I HEREBY CERTIFY that on this same date, I have electronically filed the

foregoing with the Clerk of the Court using CM/ECF system, which will send notification

of such filing to all attorneys of record.

        RESPECTFULLY SUBMITTED.


1
 Pursuant to Fed.R.Civ.P. 4(e)(1) and Rule 4.4(g) of the Puerto Rico Rules of Civil Procedure Plaintiff must serve
process on the official and on the Department of Justice of Puerto Rico. Plaintiff has not properly executed
summons on the Secretary of Education through either the Federal Rules of Civil Procedure or the Puerto Rico’s
Rules of Civil Procedure.


                                                         2
        Case 3:20-cv-01111-GAG Document 15 Filed 03/06/20 Page 3 of 3

Special Appearance
Case No. 20-1111 (GAG)
      In San Juan, Puerto Rico, this March 6, 2020.

                                       HON. DENISSE N. LONGO QUIÑONES
                                       Secretary of Justice

                                       WANDYMAR BURGOS VARGAS
                                       Deputy Secretary in Charge of
                                       Litigation

                                       SUSANA PEÑAGARÍCANO BROWN
                                       Director of Federal Litigation
                                       and Bankruptcy Division

                                       S/JOEL TORRES ORTIZ
                                       Joel Torres Ortiz
                                       U.S.D.C. NO. 302311
                                       Department of Justice of Puerto Rico
                                       Federal Litigation Division

                                       P.O. Box 9020192
                                       San Juan, P.R., 00902-0192
                                       Tel. (787) 721-2900, ext. 1421 & 1412
                                       joeltorres@justicia.pr.gov

                                       S/ Josué N. Torres Crespo
                                       Josué N. Torres Crespo
                                       USDC No. 229805
                                       Department of Justice of Puerto
                                       Rico
                                       Federal Litigation Division
                                       P.O. Box 9020192
                                       San Juan, Puerto Rico 00902-0192
                                       Email: jntorres@justicia.pr.gov
                                       Phone: 787-721-2900 Ext. 1480




                                          3
